Title: From George Washington to Gouverneur Morris, 29 May 1778
From: Washington, George
To: Morris, Gouverneur


                    
                        Dear Sir,
                        Valley-forge May 29th 1778.
                    
                    I thank you for your favors of the 21st & 23d Instt both of which have come to hand since my last to you—had such a chapter as you speak of, been written to the rulers of Mankind, it would, I am perswaded, have been as unavailing as many others upon subjects of equal importance—we may lament that things are not consonant to our wishes, but cannot change the nature of Man; & yet, those who are distressed by the folly & perverseness of it, cannot help complaining, as I would do on the old score of regulation and arrangement, if I thought any good would come of it.
                    It appears to me that British politics are a ground, and that administration is reduced to the alternative (if War is declared, which I cannot doubt) of relinquishing all pretensions to conquest in America, or must give up her Islands. which she will choose, I cannot say; which she ought to do, is evident. but how far obstinacy, revenge, & villainy, may induce them to persevere I shall not undertake to determine. that the Enemy in Philadelphia are bound to New York, I have no doubt of—whether as a place of rendezvous, or to facilitate any operations up the No. River, time, and less of it than you have taken to arrange the business of this Army, will unfold—whether they will go thence by Land or  Water, or whether they may not pay their compliments to us before they go, is not yet certain—My own opinion is, that they will March the flower of their Army, unincumbered with Baggage, through the Jerseys, and it is much to be lamented that our strength, the number & situation of our Sick, & Stores, will not allow us to make a larger detachment (previous to their move) than a Brigade, in aid of the Militia of that State; but were we to do this, if they had no serious thoughts before of visiting this army, a large detachment from it, out of recalling distance, might induce a measure of this kind, & expose upwards of three thousand Sick which we have not conveniency to remove, to insult—perhaps to a capitol stroke & less.
                    If I could spare a Brigadr from this Army, for Rhode Island, I should not hesitate a moment in my choice of the person you have mentioned; but Congress most assuredly know, that since McIntosh has left us No. Carolina wants one for the Troops of that State. Virginia two (as Muhlenberg only waits the arrival of a successor)—Maryland one—Pensa. (till Hand arrives) one—Massachusetts two—& these, exclusive of what were thought necessary for the light Troops (if any are ever to be formed)—What am I to do with Putnam? If Congress mean to lay him aside, decently I wish they would devise the mode—He wanted sometime ago to visit his family, I gave him leave, & requested him to superintend the forwarding of the Connecticut Recruits—this service he says, is at an end, & is now applying for Orders. If he comes to this Army, he must be in high command (being next in Rank to Lee)—if he goes to the North River, he must command Gates, or serve under a junior Officer. The sooner these embarrassments could be removed the better—If they are not to be removed, I wish to know it, that I may govern myself accordingly; indecision & suspense in the Military line, are hurtful in the extreme.
                    The Marquis, by depending on the Militia to patrole the Roads on his left, had very near been caught in a snare—in fact he was in it—but by his own dexterity, or the Enemy’s want of it, he disengaged himself in a very soldierlike manner & by an orderly, and well conducted retreat got out loosing three men killed, & alike number taken only—of the Enemy about the same Number were taken, three or four times as many killed & wounded, besides those who died of the fatiegue, & some of their Cavalry disabled—upon the whole, the Marquiss came handsomely off, & the Enemy returned disappointed & disgraced—loading poor Grant with obloquy for his conduct on the occasion; sneeringly asking, how 5000 Men were to go through the Continent when 2500 only, shifted their ground in his view & looked at him at the head of Six or Seven thousand with good countenances.
                    I had wrote thus far when your favor begun on the 27th & ended on  the 28th came to hand. with respect to appointments, promotions, &ca I have not a word more to say—My earnest wish is; that something, I do not care what, may be fixed, & the regulations compleated—It is a lamentable prospect to a Man who has seen, and felt so many inconveniencies as I have from the unsettled, and disordered condn of the army, to perceive that we are again to be plunged into a moving state (after near Six Months repose) before the intended regulations are made, & the Officers informed who are, & who are not, to be continued in Service undr the new establishmt.
                    Your Idea of levying contribution on the City of Phila. so widely differs from mine & the spirit of the recomn of Congress to each State that I had never entertained a single thought of the kind—A Measure of this Sort, in my judgment, would not only be inconsistent with sound policy but would be looked upon as an arbitrary stretch of Military power—inflame the Country, as well as City, and lay the foundation of much evil. If Congress are in the same sentiments with you I would wish to have them clearly & explicitly expressed, & without a moments loss of time, as, between you & I, I have no Idea of Marching more than a small detachment to the City, to prevent plundering and disorder, till some kind of Civil government can be established, in effecting which no time should be lost by this State—and to secure any public stores wch may be left, & aid the Quarter Masters &ca in providing for the Army.
                    Your Letter to Govr Clinton shall go under cover of one I had just written, & was about to dispatch on other matters—Very sincerely I remain Dr Sr Yr Most Obedt
                    
                        Go: Washington
                    
                